PER CURIAM.
This is a petition to enforce an order of the National Labor Relations Board which found that respondent had been guilty of unfair labor practices and required that he desist from such practices, that he offer reinstatement with back pay to a discharged ■employee, that he withdraw recognition from and disestablish an independent labor organization and that he bargain with a union as the bargaining representative of his employees. The order is attacked as lacking substantial support in the evidence, but it is clear that it is amply supported and nothing would be gained by rehashing the evidence which is carefully summarized in the Intermediate Report of the Trial Examiner which was approved by the Board. For the principles of law applicable, see N. L. R. B. v. Norfolk Southern Bus Corp., 4 Cir., 159 F.2d 516, 518; N. L. R. B. v. Harris-Woodson Co., 4 Cir., 162 F.2d 97, 100-101; Peoples Motor Express Inc. v. N. L. R. B., 4 Cir., 165 F.2d 903-905; N. L. R. B. v. Norfolk Shipbuilding & Drydock Corp. 4 Cir., 1949, 172 F.2d 813. Question arises whether the order should be enforced in view of the delay which has occurred in seeking enforcement; but, on the authority of the case last cited, we give affirmative .answer to that question.
Order enforced.